Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/4/21 have been fully considered but they are not persuasive.
Applicant states: Independent Claim 1 has been amended to include the subject matter from dependent Claim 4…The Applicant submits that Ramareddy fails to disclose that the client is notified when the server changes on/off states to ensure that the client and the server have the same on/off state. Instead, the connection between the client and the server is restored after an interruption in the connection by the client with no additional reporting to the client being performed.
Examiner states: Examiner respectfully disagrees. The combination teaches “notify said client device when the virtual machine changes on/off states to ensure that said client device and the virtual machine have the same on/off state”. Ramareddy teaches upon network connectivity, server and network achieve same state ([0062, 0063] In step 525, the server retrieves the saved file and uses the data in the file to re-instantiate the virtual machine as it was at the moment the laptop lost network connectivity, resuming transmission of the visual representation of the virtual machine to the laptop.). Therefore, under broadest reasonable interpretation, Ramareddy teaches “notify said client device when the virtual machine changes on/off (or off/on) states to ensure that said client device and the virtual machine have the same on/off state” sufficiently meets the limitations of the claim.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Claims 1, 7, 8, 9, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramareddy (Pub. No. US 2017/0279927) in view of Khalid (Pub. No. US 2012/0311564).
Claim 1, Ramareddy teaches “a computer system comprising: a client device including a physical power control input to change said client device between on/off states ([0044] that the client device has a power button which has been pressed by the user, that the client device has a hibernate or suspend button which has been pressed by the user, or that the user has deactivated a display of the client device, such as by turning off a monitor or closing a laptop.); a virtual server configured to run a plurality of virtual machines, with said client device accessing one of the virtual machines ([0061] The server continues operating other virtual machines for other client devices from which the server is still receiving ping messages.); and a computing platform interfacing with said client device and said virtual server and configured to map said client device to the virtual machine being accessed by said client device ([0042] In step 300, a connection is established between a client computing device and a server computing device. The connection may involve exchange of authorization information, such a username and password or two-factor authentication, in order to determine that a user of the client computing device has authority to access files and software on the server computing device or a virtual machine generated by the server computing device.), receive at least one power control signal from said client device based on selection of the physical power control input ([0044] This determination could be made subsequent to a notification message sent by the client device that a power source or battery of the client device is critically low, that the client device has a power button which has been pressed by the user, that the client device has a hibernate or suspend button which has been pressed by the user, or that the user has deactivated a display of the client device, such as by turning off a monitor or closing a laptop.), and initiate, in response to the received at least one power control signal and said client device being mapped to the virtual machine, a change in an on/off state of the virtual machine to match a change in the on/off state of said client device so as to reboot the virtual machine ([0047] In step 325, after determining that the connection between the client device and server device is capable of restoration and the client device is ready, a suspended application may be resumed. Resumption may comprise turning the server device back on from a powered down, suspended, or hibernation state, such as with a Wake-On-LAN message, sleep proxy wake-on-demand message, or other message that may be processed by a networking component even if the server device is in a no-power or low-power state. Resumption may comprise restoring cached data of an application state from a disk to volatile memory, and may comprise assigning processor time to an application in volatile memory that was not being processed. Resumption may comprise restoring a suspended virtual machine or recreating a virtual machine from saved data. [0063] In step 525, the server retrieves the saved file and uses the data in the file to re-instantiate the virtual machine as it was at the moment the laptop lost network connectivity, resuming transmission of the visual representation of the virtual machine to the laptop.), and notify said client device when the virtual machine changes on/off states to ensure that said client device and the virtual machine have the same on/off state ([0062] In step 520, the network connectivity is restored and the ping messages from the laptop successfully cross the network to the server. [0063] In step 525, the server retrieves the saved file and uses the data in the file to re-instantiate the virtual machine as it was at the moment the laptop lost network connectivity, resuming transmission of the visual representation of the virtual machine to the laptop.)”.
However, Ramareddy may not explicitly teach reboot.
Ramareddy does teach resuming from a powered down state.
Khalid teaches “so as to reboot the virtual machine ([0230] “When the power button on desktop is pressed, connection broker identify that even then it send a signal to the hypervisor that a power reset button has been pressed. Then the hypervisor would take action to power down or reset the guest OS.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Khalid with the teachings of Ramareddy in order to provide a system that teaches a power signal of Ramareddy may reboot a system. The motivation for applying Khalid teaching with Ramareddy teaching is to provide evidence a powering down and up a VM of 
Claim 7, the combination teaches the claim, wherein Ramareddy teaches “the computer system according to Claim 1 wherein said computing platform is cloud-based ([0020] Computer software, hardware, and networks may be utilized in a variety of different system environments, including standalone, networked, remote-access (aka, remote desktop), virtualized, and/or cloud-based environments, among others.)”.
Claim 8, the combination teaches the claim, wherein Ramareddy teaches “the computer system according to Claim 1 wherein said client device is configured as a thin client device ([0036] The server 206, in some embodiments, uses a remote presentation protocol or other program to send data to a thin-client or remote-display application executing on the client to present display output generated by an application executing on the server 206.)”.
Claim 9 “a computing platform comprising: at least one memory and at least one processor cooperating with said at least one memory, and configured to map a client device to a virtual machine being accessed by the client device, and with the client device including a physical power control input to change the client device between on/off states, receive at least one power control signal from the client device based on selection of the physical power control input, and initiate, in response to the received at least one power control signal and the client device being mapped to the virtual machine, a change in an on/off state of the virtual machine to match a change in the on/off state of the client device so as to reboot the virtual machine, and notify said client device when the virtual machine changes on/off states to ensure that said client device and the virtual machine have the same on/off state” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 14, “the computing platform according to Claim 9 wherein said at least one memory and said at least one processor are cloud-based” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 15, “the computing platform according to Claim 9 wherein the client device is configured as a thin client device” is similar to claim 8 and therefore rejected with the same references and citations.
Claim 16, “a method comprising: mapping a client device to a virtual machine being accessed by the client device, and with the client device including a physical power control input to change the client device between on/off states; receiving at least one power control signal from the client device based on selection of the physical power control input; and initiating, in response to the received at least one power control signal and the client device being mapped to the virtual machine, a change in an on/off state of the virtual machine to match a change in the on/off state of the client device so as to reboot the virtual machine, and notify said client device when the virtual machine changes on/off states to ensure that said client device and the virtual machine have the same on/off state” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 20, “the method according to Claim 16 wherein the client device is configured as a thin client device” is similar to claim 8 and therefore rejected with the same references and citations.
Claims 2, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramareddy (Pub. No. US 2017/0279927) in view of Khalid (Pub. No. US 2012/0311564) in further view of Khalid_1 (Pub. No. US 2016/0011896)
Claim 2, the combination teaches the limitation, wherein Ramareddy teaches “the computer system according to Claim 1 wherein the received at least one power control signal includes first and second power control signals, and wherein the virtual machine changes from an on-state to an off-state based on the first power control signal, and back to the on-state based on the second power control signal ([0044] that the client device has a power button which has been pressed by the user, that the client device has a hibernate or suspend button which has been pressed by the user, or that the user has deactivated a display of the client device, such as by turning off a monitor or closing a laptop. In the event that an imminent connection loss is known in advance, desktop virtualization software running on the client device may prompt the user of the client device to decide whether to suspend software execution on the server device. If the user selects yes in response to this prompt, steps 315, 320, and 325 may be performed, and if the user selects no in response to the prompt, the method may conclude without performing steps 315, 320, or 325.)”. 
However, Ramareddy may not explicitly teach “along with said client device”.
Khalid teaches “so that the virtual machine reboots along with said client device ([Claim 16]   A mini-cloud system as recited in claim 1, wherein the thin terminal further comprises a physical power reset button that reboots the guest virtual machine in connection with the thin terminal.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Khalid_1 with the teachings of Ramareddy, Khalid in order to provide a system that teaches rebooting is performed together with client device. The motivation for applying Khalid_1 teaching with Ramareddy, Khalid teaching is to provide evidence of the VM of Ramareddy is reboot during a client device. Ramareddy, Khalid, Khalid_1  are analogous art directed towards power management. Together Ramareddy, Khalid, Khalid_1  teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Khalid_1 with the teachings of Ramareddy, Khalid by known methods and gained expected results. 
Claim 10, “the computing platform according to Claim 9 wherein the received at least one power control signal includes first and second power control signals, and wherein the virtual machine changes from an on-state to an off-state based on the first power control signal, and back to the on-state based on the second power control signal so that the virtual machine reboots along with the client device” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 17, “the method according to Claim 16 wherein the received at least one power control signal includes first and second power control signals, and wherein the virtual machine changes from an on-state to an off-state based on the first power control signal, and back to the on-state based on the second power control signal so that the virtual machine reboots along with the client device” is similar to claim 2 and therefore rejected with the same references and citations.
Claims 3, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramareddy in view of Khalid in in view of Ketkar (Pub. No. US Pub. No. US 2020/0150972) in further view of 
Mallya (Pub. No. US 2010/0146578)
Claim 3, the combination may be silent regarding the limitations of the claim.
Ketkar teaches “the computer system according to Claim 1 wherein the physical power control input comprises a push button, with the push button being pressed for a set duration so that the at least one power control signal is a single power control signal, and wherein the virtual machine changes from an on-state to an off-state and back to the on-state based on the single power control signal so that the virtual machine reboots along with said client device ([0028] In accordance with the method 200, the node service component 112 may determine 201 that a virtual machine 108a should be rebooted. There are several different ways that this may occur. For example, the system controller 110 may initiate a reboot of the virtual machine 108a. In this scenario, the system controller 110 may send a command to the node service component 112 instructing the node service component 112 to reboot the virtual machine 108a. [0029] As another example, a user may initiate a reboot of the virtual machine 108a. The user may initiate the reboot in at least two different ways. For example, the user may initiate the reboot via the system controls 138 of the user interface 134. In this scenario, the system controller 110 may be aware of the reboot event and may send a command to the node service component 112 instructing the node service component 112 to reboot the virtual machine 108a. Alternatively, the user may initiate the reboot via a VM-specific user interface 140 corresponding to the virtual machine 108a. In this scenario, the system controller 110 may not be aware of the reboot event, and the node service component 112 may be notified about the reboot event via another mechanism. For example, the virtualization layer 142 may notify the node service component 112 about the reboot event. [0034] In accordance with the method 300 shown in FIG. 3, the system controller 110 may send a goal state data structure 344 to the node service component 112 on the first host machine 104a. The goal state data structure 344 may include a record for each of the virtual machines 108a-c on the first host machine 104a. FIG. 3 shows a record 346 corresponding to the virtual machine 108a that is being rebooted. In the depicted example, the record 346 includes a reboot indication 348, which is a command for the node service component 112 to reboot the virtual machine 108a. The record 346 may include the reboot indication 348 if the system controller 110 initiates the reboot, or if the user initiates the reboot via the system controls 138 of the user interface 134. Alternatively, if the user initiates the reboot via the VM-specific user interface 140 corresponding to the virtual machine 108a, the record 346 may not include the reboot indication 348. Examiner notes, as evidence by Mallya, reboot may be performed after a set duration holding a power button [0015] “The application is terminated by initiating a normal reboot by pressing the power button for 5 to 10 seconds.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ketkar with the teachings of Ramareddy, Khalid in order to provide a system that teaches a single command. The motivation for applying Ketkar teaching with Ramareddy, Khalid teaching is to provide evidence a command of Ramareddy may cause a shut down and turn on to cause a reboot. Ramareddy, Khalid, Ketkar  are analogous art directed towards power management. Together Ramareddy, Khalid, Ketkar teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Ketkar with the teachings of Ramareddy, Khalid by known methods and gained expected results. 
Claim 11, “the computing platform according to Claim 9 wherein the physical power control input comprises a push button, with the push button being pressed for a set duration so that the at least one power control signal is a single power control signal, and wherein the virtual machine changes from an on-state to an off-state and back to the on-state based on the single power control signal so that the virtual machine reboots along with the client device” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 18, “the method according to Claim 16 wherein the physical power control input comprises a push button, with the push button being pressed for a set duration so that the at least one power control signal is a single power control signal, and wherein the virtual machine changes from an on-state to an off-state and back to the on-state based on the single power control signal so that the  is similar to claim 3 and therefore rejected with the same references and citations.
Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramareddy in view of Khalid in in view of  Lawrence (Pub. No. US 2016/0294876) in further view of Ketkar.
Claim 5, the combination may not explicitly teach registration is performed prior to obtaining login information as taught by Ramareddy.
Lawrence teaches registration is performed prior to connection, such that teaches “the computer system according to Claim 1 wherein said computing platform comprises: an endpoint management server configured to register said client device before performing the mapping ([0026] The web interface/data service 120 may manage the data database 130 and storage of user data thereon using one or more encryption/decryption processes, for example associated with keys stored in the key database 150 and/or user/device database 145. The web interface 120 may receive login credential information, for example, including a username and password, and a graphic identifier or signature 110 from the client device 105. If the client device 105 is new to the data service 120, the client device 105 may register with the web interface 120 by providing new device or login information and a graphic identifier 110 to the web interface 120. The login information may include a user name, a password, and any other identification information, for example requested by the web service 120 upon receiving a request to register from the client device 105. The graphic identifier 110 may include a unique identifier of the client device 105, for example including multiple graphic identifiers. An example of the graphic identifier 110 will be described in greater detail below with reference to FIGS. 3 and 4. Upon receiving login/credential information and the graphic identifier 110, this information may be associated with the client device 105/account and stored in the user/device database 145. The details of an example registration process will be described in greater detail in reference to FIGS. 2A and 2B. After registering, the client device 105 may subsequently access the data service 120. If the client device 105 has already registered with the data service 120, then upon submitting the login information/graphic identifier 110, the web interface 120 may access information associated with the device 105 and verify that the login information matches the information stored for the client device 105/associated user account. Upon verification, the client device 105 may be authenticated and be granted access to the data service 120.), and receive the at least one power control signal from said client device (i.e. as taught by Ramareddy)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Lawrence with the teachings of Ramareddy, Khalid in order to provide a system that teaches registering prior to usage. The motivation for applying Lawrence teaching with Ramareddy, Khalid teaching is to provide evidence that prior to providing login credentials, a device would first be registered. Ramareddy, Khalid, Lawrence are analogous art directed towards providing computing services. Together Ramareddy, Khalid, Lawrence teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Lawrence with the teachings of Ramareddy, Khalid by known methods and gained expected results. 
However, the combination may be silent regarding the further limitations. 
Ketkar teaches “a broker server configured to receive the at least one power control signal from said endpoint management server, and initiate the change in the on/off state of the virtual machine ([0025] To detect a reboot event that is initiated by a host machine 104a, the system controller 110 may be configured to listen for signals that indicate that a host machine 104a is going to be rebooted. For example, the system controller 110 may be configured to listen for any preboot execution environment (PXE) signals that are sent to a host machine 104a. FIG. 1 shows the first host machine 104a sending a reboot request 114 to the data center manager 106, and the data center manager 106 responding with a PXE signal 116. The system controller 110 may be configured to detect the PXE signal 116 being sent to the first host machine 104a. The system controller 110 may interpret the PXE signal 116 as an indication that the first host machine 104a is going to be rebooted. Alternatively, the first host machine 104a may directly notify the system controller 110 that the first host machine 104a is going to be rebooted. The system controller 110 is shown with a reboot detection component 162 for providing the functionality of detecting reboot events.)”.

Claim 13, “the computing platform according to Claim 9 wherein said at least one processor comprises first and second processors, and said at least one memory comprises first and second memories; said first processor and said first memory configured to form an endpoint management server to register the client device before performing the mapping, and receive the at least one power control signal from the client device; and said second processor and said second memory configured to form a broker server to receive the at least one power control signal from the endpoint management server, and initiate the change in the on/off state of the virtual machine” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramareddy in view of Khalid in view of Mahesh (Pub. No. US 2010/0251218)
Claim 6, the combination teaches the claim, wherein Ramareddy teaches “the computer system according to Claim 1 wherein the plurality of virtual machines provide a plurality of virtual computing sessions, with said client device accessing one of the virtual computing sessions ([0067] In step 625, in response to receiving the connection request with credentials, the server determines that there is a suspended virtual machine that was created for the user with the same credentials. The server retrieves the saved file caching the virtual machine and uses the data in the file to re-instantiate the virtual machine as it was at the moment the laptop lost network connectivity, transmitting the visual representation of the virtual machine to the mobile device instead of the laptop. The user is then able to continue the session and work the user was performing before the connectivity loss despite using a different device to connect.); and wherein said virtual server further comprises at least one hypervisor configured to manage the plurality of virtual machines ([0034] In one embodiment, the client machine 240 may be a virtual machine. The virtual machine may be any virtual machine, while in some embodiments the virtual machine may be any virtual machine managed by a Type 1 or Type 2 hypervisor, for example, a hypervisor developed by Citrix Systems, IBM, VMware, or any other hypervisor. In some aspects, the virtual machine may be managed by a hypervisor, while in aspects the virtual machine may be managed by a hypervisor executing on a server 206 or a hypervisor executing on a client 240.), and to change the on/off state of the virtual machine providing the virtual computing session to said client device in response to the received at least one power control signal and said client device being mapped to the virtual machine ([0047] In step 325, after determining that the connection between the client device and server device is capable of restoration and the client device is ready, a suspended application may be resumed. Resumption may comprise turning the server device back on from a powered down, suspended, or hibernation state, such as with a Wake-On-LAN message, sleep proxy wake-on-demand message, or other message that may be processed by a networking component even if the server device is in a no-power or low-power state. Resumption may comprise restoring cached data of an application state from a disk to volatile memory, and may comprise assigning processor time to an application in volatile memory that was not being processed. Resumption may comprise restoring a suspended virtual machine or recreating a virtual machine from saved data. [0063] In step 525, the server retrieves the saved file and uses the data in the file to re-instantiate the virtual machine as it was at the moment the laptop lost network connectivity, resuming transmission of the visual representation of the virtual machine to the laptop.)”.
However, the combination may not explicitly a file is a session.
Mahesh teaches a session file and therefore the combination teaches “session ([0062] Transfer of manifests and session files between the client computing device 300 and the server 400 may be carried out in any suitable manner according to any suitable protocol. In some embodiments of the invention, the transfer may be carried out using the Hypertext Transfer Protocol (HTTP), which may or may not be secured)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mahesh with the teachings of Ramareddy, Khalid in order to provide a evidence a session may be a file. The motivation for applying Mahesh teaching with Ramareddy, Khalid teaching is to provide evidence a file of Ramareddy may be a session file that can be provided by a server device. Ramareddy, Khalid, Mahesh are analogous art directed towards power online services. Together Ramareddy, Khalid, Mahesh teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mahesh with the teachings of Ramareddy, Khalid by known methods and gained expected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199